

Exhibit 10.18

 
 




















MASSACHUSETTS INSTITUTE OF TECHNOLOGY


and


COMPANY


TANGIBLE PROPERTY LICENSE AGREEMENT



















 
 

--------------------------------------------------------------------------------

 





TABLE OF CONTENTS



 

 R E C I T A L S    1  1.  Definitions.   2  2.  Grant of Rights.       6
 3.  COMPANY Diligence Obligations.  8  4.  Royalties and Payment Terms.   8
 5.  Reports and Records.  11  6.  Indemnification and Insurance.   12  7.  No
Representations or Warranties.  13  8.  Assignment.  14  9.  General Compliance
with Laws   14  10.  Termination.   15  11.  Dispute Resolution.   16
 12.  Miscellaneous.   17  APPENDIX A   20

 
 
 
 

--------------------------------------------------------------------------------

 

MASSACHUSETTS INSTITUTE OF TECHNOLOGY
TANGIBLE PROPERTY LICENSE AGREEMENT



This Agreement, effective as of the date set forth above the signatures of the
parties below (the "EFFECTIVE DATE"), is between the Massachusetts Institute of
Technology ("M.I.T."), a Massachusetts corporation, with a principal office at
77 Massachusetts Avenue, Cambridge, MA  02139-4307 and MetaStat Biomedical, Inc.
("COMPANY"), a corporation organized and existing under the laws of the state of
Delaware, with a principal place of business at 8 Hillside Avenue, Suite 207,
Montclair, NJ 07042.


R E C I T A L S


WHEREAS, M.I.T. is the owner, in part, of certain TANGIBLE PROPERTY (as later
defined herein) relating to M.I.T. Case Nos. 13667 “M.I.T. Case No. 13667,
"Monoclonal Antibody Specific to Mena Protein", by Frank B. Gertler and Matthias
Krause; 14789J “Antibodies specific to the MenalNV Isoform”, by Shannon K.
Alford, John Condeelis, Frank B. Gertler, Douglas A. Lauffenburger and Maja
Oktay and 15221 “M.I.T. Case No. 15221, "11a Isoform Specific Antibodies to
Detect Mena11a", by Michele Balsamo and Frank B. Gertler, and has the right to
grant licenses to the TANGIBLE PROPERTY; and


WHEREAS M.I.T. and COMPANY mutually desire to make TANGIBLE PROPERTY available
to COMPANY in order to allow COMPANY to practice the technology defined by the
PATENT RIGHTS and/or AGREEMENT PATENTS previously licensed under certain PATENT
LICENSE AGREEMENTS (as later defined herein) in order to develop and
commercialize specific diagnostic and therapeutic products


WHEREAS, COMPANY has represented to M.I.T., to induce M.I.T. to enter into this
Agreement, that COMPANY shall commit itself to a thorough, vigorous and diligent
program of exploiting the TANGIBLE PROPERTY so that public utilization shall
result therefrom; and


WHEREAS, COMPANY desires to obtain a license to the TANGIBLE PROPERTY upon the
terms and conditions hereinafter set forth.


 
1

--------------------------------------------------------------------------------

 

NOW, THEREFORE, M.I.T. and COMPANY hereby agree as follows:



1.  DEFINITIONS.



1.1  "AFFILIATE" shall mean any legal entity (such as a corporation,
partnership, or limited liability company) that is controlled by COMPANY,
controls the COMPANY, or is under common control with the COMPANY.  For the
purposes of this definition, the term "control" means (i) beneficial ownership
of at least fifty percent (50%) of the voting securities of a corporation or
other business organization with voting securities or (ii) a fifty percent (50%)
or greater interest in the net assets or profits of a partnership or other
business organization without voting securities..


1.2  “AGREEMENT PATENTS” shall mean:
 
(a)  
The United States and international patents associated with PATENT LICENSE
AGREEMENT 1 (“PLA1”) and/or PATENT LICENSE AGREEMENT 2 (“PLA2”)
 

(b)  
The United States and international patent applications and/or provisional
applications associated with PATENT LICENSE AGREEMENT 1 (“PLA1”) and/or PATENT
LICENSE AGREEMENT 2 (PLA2)
 

(c)  
any patent applications resulting from the provisional applications associated
with PATENT LICENSE AGREEMENT 1 (“PLA1”) and/or PATENT LICENSE AGREEMENT 2
(PLA2), and any divisionals, continuations, continuation-in-part applications,
and continued prosecution applications (and their relevant international
equivalents) of the patent applications associated with PATENT LICENSE AGREEMENT
1 (“PLA1”) and/or PATENT LICENSE AGREEMENT 2 (“PLA2”) and of such patent
applications that result from the provisional applications associated with
PATENT LICENSE AGREEMENT 1 (“PLA1”) and/or PATENT LICENSE AGREEMENT 2 (“PLA2”),
to the extent the claims are directed to subject matter specifically described
in the patent applications associated with PATENT LICENSE AGREEMENT 1 (“PLA1”)
and/or PATENT LICENSE AGREEMENT 2 (“PLA2”), and the resulting patents
 

(d)  
any patents resulting from reissues, reexaminations, or extensions (and their
relevant international equivalents) of the patents described in (a), (b), and
(c) above; and
 

(e)  
international (non-United States) patent applications and provisional
applications filed after the EFFECTIVE DATE and the relevant international
equivalents to divisionals, continuations, continuation-in-part applications and
continued prosecution applications of the patent applications to the extent the
claims are directed to subject matter specifically described in the patents or
patent applications referred to in (a), (b), (c), and (d) above, and the
resulting patents


 
2

--------------------------------------------------------------------------------

 

1.3  “CORPORATE PARTNER” shall mean any entity that is not a SUBLICENSEE


1.4 “CORPORATE PARTNER INCOME” shall mean any payments that COMPANY shall
receive from a CORPORATE PARTNER


1.5 “DIAGNOSTIC FIELD” shall mean products and services for diagnostic use in
humans


1.6 “FIELD” shall mean Diagnostic Field and Therapeutic Field (specifically
excludes Research Tool Field)


1.7  "LICENSED PRODUCT" shall mean any product that embodies, contains, uses, is
used or made through the use of, or was in whole or in part derived from the
TANGIBLE PROPERTY


1.8  “LICENSED PROCESS” shall mean any process that uses a LICENSED PRODUCT


1.9  "LICENSED SERVICE" shall mean any provision of a service to a third party
using LICENSED PRODUCT and/or LICENSED PROCESS on behalf of a third party.  For
clarification, LICENSED SERVICES shall specifically include, without limitation,
research discovery, development and/o testing activities in the FIELD,
development of research kits in the FIELD (for example custom slide, reagent or
assay development), screening of chemical and/or biological compounds for the
identification of pharmaceutically active agents (including but not limited to
screening of small molecules), target validation, preclinical testing services,
or drug discovery.


1.10 “MATERIAL” shall mean MATERIAL A and MATERIAL B


1.11  “MATERIAL A” shall mean the specific biological and/or chemical materials
discovered, conceived, purified or developed in the laboratory of Dr. Frank
Gertler and which are identified in Appendix A to this Agreement


1.12  “MATERIAL B” shall mean the specific biological and/or chemical materials
discovered, conceived, purified or developed in the laboratory of Dr. Frank
Gertler and which are identified in Appendix A to this Agreement


 
3

--------------------------------------------------------------------------------

 

1.13  “MODIFICATIONS” shall mean any material obtained by modification of the
MATERIAL, PROGENY or UNMODIFIED DERIVATIVES created by COMPANY or an AFFILIATE
including any material which contains/incorporates any portion of the MATERIAL,
PROGENY or UNMODIFIED DERIVATIVES, or any substances which contain/incorporate
the aforementioned modified MATERIAL, PROGENY or UNMODIFIED DERIVATIVES


1.14  "NET SALES" shall mean the gross amount billed by COMPANY, SUBLICENSEES
and its AFFILIATES for LICENSED PRODUCTS and LICENSED PROCESSES, less the
following:
 
 (i) customary trade, quantity, or cash discounts to the extent actually allowed
and taken;
 
(ii) amounts repaid or credited by reason of rejection or return;
 
(iii) to the extent separately stated on purchase orders, invoices, or other
documents of sale, any taxes or other governmental charges levied on the
production, sale, transportation, delivery, or use of a LICENSED PRODUCT or
LICENSED PROCESS which is paid by or on behalf of COMPANY; and
 
(iv) outbound transportation costs prepaid or allowed and costs of insurance in
transit.
 
No deductions shall be made for commissions paid to individuals whether they be
with independent sales agencies or regularly employed by COMPANY or its
AFFILIATES and on their respective payrolls, or for cost of collections.  NET
SALES shall occur on the date of billing for a LICENSED PRODUCT or LICENSED
PROCESS.  If a LICENSED PRODUCT or a LICENSED PROCESS is distributed at a
discounted price that is substantially lower than the customary price charged by
COMPANY or its AFFILIATES, or distributed for non-cash consideration (whether or
not at a discount), NET SALES shall be calculated based on the non-discounted
amount of the LICENSED PRODUCT or LICENSED PROCESS charged to an independent
third party during the same REPORTING PERIOD or, in the absence of such sales,
on the fair market value of the LICENSED PRODUCT  or LICENSED PROCESS.
 
Non-monetary consideration shall not be accepted by COMPANY or any AFFILIATE for
any LICENSED PRODUCTS or LICENSED PROCESSES without the prior written consent of
M.I.T.  In the event that non-monetary consideration is received for LICENSED
PRODUCTS, NET SALES shall be calculated based on the fair market value of such
non-monetary consideration (including all elements of such consideration), as
determined by the parties in good faith.


1.15           “PATENT LICENSE AGREEMENTS” shall mean the contractual agreements
as defined in Appendix B


1.16  “PATENT RIGHTS” shall mean The United States and international patents
associated with PATENT LICENSE AGREEMENT 3 (“PLA3”) and/or PATENT LICENSE
AGREEMENT 4 (“PLA4”)
 
(a)  
The United States and international patent applications and/or provisional
applications associated with PATENT LICENSE AGREEMENT 3 (“PLA3”) and/or PATENT
LICENSE AGREEMENT 4 (PLA4)


 
4

--------------------------------------------------------------------------------

 



(b)  
any patent applications resulting from the provisional applications associated
with PATENT LICENSE AGREEMENT 3 (“PLA3”) and/or PATENT LICENSE AGREEMENT 4
(PLA4), and any divisionals, continuations, continuation-in-part applications,
and continued prosecution applications (and their relevant international
equivalents) of the patent applications associated with PATENT LICENSE AGREEMENT
3 (“PLA3”) and/or PATENT LICENSE AGREEMENT 4 (“PLA4”) and of such patent
applications that result from the provisional applications associated with
PATENT LICENSE AGREEMENT 3 (“PLA3”) and/or PATENT LICENSE AGREEMENT 4 (“PLA4”),
to the extent the claims are directed to subject matter specifically described
in the patent applications associated with PATENT LICENSE AGREEMENT 3 (“PLA3”)
and/or PATENT LICENSE AGREEMENT 4 (“PLA4”), and the resulting patents
 

(c)  
any patents resulting from reissues, reexaminations, or extensions (and their
relevant international equivalents) of the patents described in (a), (b), and
(c) above; and
 

(d)  
international (non-United States) patent applications and provisional
applications filed after the EFFECTIVE DATE and the relevant international
equivalents to divisionals, continuations, continuation-in-part applications and
continued prosecution applications of the patent applications to the extent the
claims are directed to subject matter specifically described in the patents or
patent applications referred to in (a), (b), (c), and (d) above, and the
resulting patents



1.17           “PROGENY” shall mean unmodified descendants from the TANGIBLE
PROPERTY, such as virus from virus, cell from cell, or organism from organism.


1.18  "REPORTING PERIOD" shall begin on the first day of each calendar quarter
and end on the last day of such calendar quarter.


1.19  “RESEARCH TOOL FIELD” shall mean research reagents for research
only.  Specifically, RESEARCH TOOL FIELD excludes use in humans, or for
diagnostics or therapeutic use


1.20  “SUBLICENSEE” shall mean any non-AFFILIATE sublicensee of the rights
granted COMPANY


1.21  “SUBLICENSEE INCOME” shall mean any payments that COMPANY receives from a
SUBLICENSEE in consideration of the sublicense of the rights granted COMPANY,
including without limitation license fees, milestone payments, license
maintenance fees, and other payments, but specifically excluding royalties on
NET SALES

 
5

--------------------------------------------------------------------------------

 


1.22 “TANGIBLE PROPERTY” shall mean MATERIAL, PROGENY, UNMODIFIED DERIVATIVES,
and MODIFICATIONS.


1.23 "TERM" shall mean the term of this Agreement, which shall commence on the
EFFECTIVE DATE and shall remain in effect in perpetuity unless sooner terminated
in accordance with the provisions of this Agreement.


1.24  "TERRITORY" shall mean worldwide.


1.25  “THERAPEUTIC FIELD” shall mean products and services for therapeutic use
in humans


1.26  “UNMODIFIED DERIVATIVES” shall mean substances created by the COMPANY
which constitute an unmodified functional subunit or product expressed by the
MATERIAL or PROGENY. Some examples include: subclones of unmodified cell lines,
purified or fractionated subsets of the MATERIAL, proteins expressed by DNA/RNA
supplied by M.I.T., or monoclonal antibodies secreted by a hybridoma cell line.




2.  GRANT OF RIGHTS.


2.1  License Grants.  Subject to the terms of this Agreement, including the
Retained Rights in Section 2.5 below, M.I.T. hereby grants to COMPANY and its
AFFILIATES for the TERM a royalty-bearing license under the rights in the
TANGIBLE PROPERTY to develop, make, have made, use, sell, offer to sell, lease,
and import LICENSED PRODUCTS in the FIELD in the TERRITORY and to develop and
perform LICENSED PROCESSES in the FIELD in the TERRITORY and to perform LICENSED
SERVICES in the FIELD in the TERRITORY.


2.2  License Grant to MATERIAL A.  The license grant in Section 2.3 above only
applies to TANGIBLE PROPERTY derived from MATERIAL A after termination of
PLA1.  Prior to termination of PLA1, the terms and conditions for the use of
MATERIAL A shall be governed by PLA1.


2.3  No Transfer to Third Parties.  COMPANY agrees not to transfer the TANGIBLE
PROPERTY to third parties other than AFFILIATES or SUBLICENSEES.



 
6

--------------------------------------------------------------------------------

 

2.4  Sublicensees.  COMPANY shall have the right to grant a SUBLICENSE to
TANGIBLE PROPERTY subject to a concurrent grant of rights under any one of the
PATENT LICENSE AGREEMENTS.  COMPANY shall have the right to grant sublicenses of
its rights under Section 2.1 only during the EXCLUSIVE PERIOD.  Such sublicenses
may extend past the expiration date of the EXCLUSIVE PERIOD, but any exclusivity
of such sublicense shall expire upon the expiration of the EXCLUSIVE
PERIOD.  COMPANY shall incorporate terms and conditions into its sublicense
agreements sufficient to enable COMPANY to comply with this Agreement.  COMPANY
shall also include provisions in all sublicenses to provide that in the event
that SUBLICENSEE brings a PATENT CHALLENGE against M.I.T. or assists another
party in bringing a PATENT CHALLENGE against M.I.T. (except as required under a
court order or subpoena) then COMPANY may terminate the sublicense.  COMPANY
shall promptly furnish M.I.T. with a fully signed photocopy of any sublicense
agreement.  Upon termination of this Agreement for any reason, any SUBLICENSEE
not then in default shall have the right to seek a license from M.I.T.  M.I.T.
agrees to negotiate such licenses in good faith under reasonable terms and
conditions


2.5  Retained Ownership in MATERIAL.  M.I.T. retains ownership of all MATERIAL,
PROGENY of the MATERIAL, MODIFICATIONS of the MATERIAL, and MODIFICATIONS of
PROGENY of the MATERIAL.


2.6  Research and Educational Use.  M.I.T. retains the right on behalf of itself
and all other non-profit research institutes to use the MATERIAL, PROGENY, and
UNMODIFIED DERIVATIVES for research, teaching, and educational purposes,
including in corporate sponsored research projects.  In addition, M.I.T. retains
the unrestricted right to distribute MATERIAL, PROGENY, and UNMODIFIED
DERIVATIVES to academic and not-for-profit research institutes for their
research, teaching and educational purposes, including in corporate sponsored
research projects.  M.I.T. retains the right to grant non-exclusive licenses to
the MATERIAL, PROGENY, and UNMODIFIED DERIVATIVES without any rights accruing to
COMPANY. 


2.7  No Additional Rights.  Nothing in this Agreement shall be construed to
confer any rights upon COMPANY by implication, estoppel, or otherwise as to any
technology or patent rights of M.I.T. or any other entity other than the
TANGIBLE PROPERTY.


2.8  Transfer of Material. When MATERIAL has been properly validated at MIT or a
third party contractor, M.I.T. shall transfer, or authorize transfer, of
MATERIAL to COMPANY within thirty (30) days of such validation.  If necessary,
COMPANY shall provide to M.I.T. a shipping account number to which M.I.T. and
its scientists may charge the shipping costs of the MATERIALS to COMPANY.



 
7

--------------------------------------------------------------------------------

 

3.  COMPANY DILIGENCE OBLIGATIONS.


3.1  Diligence Requirements.  COMPANY shall use diligent efforts and shall cause
its AFFILIATES and SUBLICENSEES to use diligent efforts, to develop LICENSED
PRODUCTS or LICENSED PROCESSES, and to introduce LICENSED PRODUCTS or LICENSED
PROCESSES into the commercial market, and to perform LICENSED
SERVICES.  Thereafter, COMPANY or its AFFILIATES or SUBLICENSEES shall make
LICENSED PRODUCTS reasonably available to the public.  Specifically, COMPANY or
AFFILIATE or SUBLICENSEE shall fulfill the following obligations:


(a)  
Within three (3) months of the EFFECTIVE DATE, COMPANY shall furnish M.I.T. with
a written research and development plan describing the major tasks to be
achieved in order to bring to market a LICENSED PRODUCT or a LICENSED PROCESS,
or develop a LICENSED SERVICE, specifying the number of staff and other
resources to be devoted to such commercialization effort.
 

(b)  
 Within sixty (60) days after the end of each calendar year, COMPANY shall
furnish M.I.T. with a written report (consistent with Section 5.1(a)) on the
progress of its efforts during the immediately preceding calendar year to
develop and commercialize LICENSED PRODUCTS or LICENSED PROCESSES, or provide a
LICENSED SERVICE.  The report shall also contain a discussion of intended
efforts and sales projections for the year in which the report is submitted.
 

(c)  
On the one (1) year anniversary of the EFFECTIVE DATE, COMPANY shall permit an
in-plant inspection by M.I.T. and thereafter permit in-plant inspections by
M.I.T. at regular intervals with at least twelve (12) months between each such
inspection.
 

(d)  
Achieve milestones as outlined in any of the PATENT LICENSE AGREEMENTS.  Failure
to achieve a milestone under a PATENT LICENSE AGREEMENT that
incorporates/requires the TANGIBLE PROPERTY shall be considered a failed
milestone under this Agreement.



In the event that COMPANY (or an AFFILIATE or SUBLICENSEE) has failed to fulfill
any of its obligations under this Section, then M.I.T. may treat such failure as
a material breach in accordance with Section 10.3(b).


4.  ROYALTIES AND PAYMENT TERMS.


4.1  Consideration for Grant of Rights.


(a)           License Issue Fee.  COMPANY shall pay to M.I.T. on the EFFECTIVE
DATE a license issue fee of Ten thousand dollars ($10,000.00). This payment is
nonrefundable.

 
8

--------------------------------------------------------------------------------

 



(b)            License Maintenance Fees.  COMPANY shall pay to M.I.T. the
following license maintenance fees on the dates set forth below:


January 1, 2015                                                      $   5,000
January 1, 2016                                                      $  10,000
January 1, 2017                                                      $  15,000
January 1, 2018                                                      $  15,000
Each January 1 of every year
thereafter                                                             
 $  20,000
 
This annual license maintenance fee is nonrefundable; however, the license
maintenance fee may be credited to running royalties subsequently due on NET
SALES earned during the same calendar year, if any.  License maintenance fees
paid in excess of running royalties due in such calendar year shall not be
creditable to amounts due for future years.


(c)            Running Royalties for Licensed Products and Licensed
Services.  COMPANY shall pay to M.I.T. a running royalty of One-and-a- half
percent (1.5%) of NET SALES of LICENSED PRODUCTS or use of LICENSED PROCESS by
COMPANY and AFFILIATES.  Running royalties shall be payable for each REPORTING
PERIOD and shall be due to M.I.T. within sixty (60) days of the end of each
REPORTING PERIOD.


(d)           Running Royalties for Licensed Services.  COMPANY shall pay to
M.I.T a running royalty of One-and-a-half percent (1.5%) of the gross revenue
from the sale of LICENSED SERVICES.  Running royalties shall be payable for each
REPORTING PERIOD and shall be due to M.I.T. within sixty (60) days of the end of
each REPORTING PERIOD.

 
(e) For Section 4.1(c) and 4.1(d) above, Royalties on NET SALES shall not be due
under this Agreement if royalties on sales of a licensed product, process or
service is due under a Patent License Agreement with COMPANY, AFFILIATE or
SUBLICENSEE.  For the purposes of clarity, royalties on NET SALES shall be due
under this Agreement for any Licensed Product, Licensed Process or Licensed
Service in any country for which there are no pending or issued Patent
Rights/Agreement Patents as defined in each Patent License
Agreement.  Additionally, royalties on NET SALES shall be due under this
Agreement in the Territory for any Licensed Product, Licensed Process or
Licensed Service where Patent Rights/Agreement Patents, as defined in each
Patent License Agreement, expire, become abandoned or otherwise fail to
issue.  Royalties on NET SALES under this Agreement shall be due only when there
are not royalties due under any Patent License Agreement

 
9

--------------------------------------------------------------------------------

 



(f) Sharing of Sublicense Income.  COMPANY shall pay M.I.T. a total of Twenty
percent (20%) of all SUBLICENSE INCOME received by COMPANY or AFFILIATES.  Such
amount shall be payable for each REPORTING PERIOD and shall be due to M.I.T.
within sixty (60) days of the end of each REPORTING PERIOD


(g) Sharing of Corporate Partner Income. COMPANY shall pay M.I.T. a total of
Twenty percent (20%) of all CORPORATE PARTNER INCOME received by COMPANY or
AFFILIATES.  Such amount shall be payable for each REPORTING PERIOD and shall be
due to M.I.T. within sixty (60) days of the end of each REPORTING PERIOD


4.2  Payments.


(a)            Method of Payment.  All payments under this Agreement should be
made payable to "Massachusetts Institute of Technology" and sent to the address
identified in Section 12.1.  Each payment should reference this Agreement and
identify the obligation under this Agreement that the payment satisfies.


(b)           Payments in U.S. Dollars.  All payments due under this Agreement
shall be drawn on a United States bank and shall be payable in United States
dollars.  Conversion of foreign currency to U.S. dollars shall be made at the
conversion rate existing in the United States (as reported in the Wall Street
Journal) on the last working day of the calendar quarter of the applicable
REPORTING PERIOD.  Such payments shall be without deduction of exchange,
collection, or other charges, and, specifically, without deduction of
withholding or similar taxes or other government imposed fees or taxes, except
as permitted in the definition of NET SALES.


(c)           Late Payments.  Any payments by COMPANY that are not paid on or
before the date such payments are due under this Agreement shall bear interest,
to the extent permitted by law, at two percentage points above the Prime Rate of
interest as reported by the Federal Reserve Bank of St. Louis on the date
payment is due.

 
10

--------------------------------------------------------------------------------

 



5.  REPORTS AND RECORDS.


5.1  Frequency of Reports.


(a)           Before First Commercial Sale.  Prior to the first commercial sale
of any LICENSED PRODUCT, COMPANY shall deliver reports to M.I.T. annually,
within sixty (60) days of the end of each calendar year, containing information
concerning the immediately preceding calendar year, as further described in
Section 5.2.


(b)           Upon First Commercial Sale of a LICENSED PRODUCT.  COMPANY shall
report to M.I.T. the date of first commercial sale of a LICENSED PRODUCT within
sixty (60) days of occurrence in each country.


(c)           After First Commercial Sale.  After the first commercial sale of a
LICENSED PRODUCT, COMPANY shall deliver reports to M.I.T. within sixty (60) days
of the end of each REPORTING PERIOD, containing information concerning the
immediately preceding REPORTING PERIOD, as further described in Section 5.2.


5.2  Content of Reports and Payments.  In addition to the requirements described
in Section 3.1(a) and 3.1(b), each report delivered by COMPANY to M.I.T. shall
contain at least the following information for the immediately preceding
REPORTING PERIOD:


(i) the number of LICENSED PRODUCTS sold by COMPANY and its AFFILIATES to
independent third parties in each country;


(ii) the gross price charged by COMPANY and its AFFILIATES for each LICENSED
PRODUCT in each country;


(iii) calculation of NET SALES for the applicable REPORTING PERIOD in each
country, including a listing of applicable deductions; and


(iv) total royalty payable on NET SALES in U.S. dollars, together with the
exchange rates used for conversion.


If no amounts are due to M.I.T. for any REPORTING PERIOD, the report shall so
state.

 
11

--------------------------------------------------------------------------------

 



5.3  Records.  COMPANY shall maintain, and shall cause its AFFILIATES to
maintain, complete and accurate records relating to the rights and obligations
under this Agreement and any amounts payable to M.I.T. in relation to this
Agreement, which records shall contain sufficient information to permit M.I.T.
to confirm the accuracy of any reports delivered to M.I.T. and compliance in
other respects with this Agreement.  The relevant party shall retain such
records for at least five (5) years following the end of the calendar year to
which they pertain, during which time M.I.T., or M.I.T.'s appointed agents,
shall have the right, at M.I.T.'s expense, to inspect such records during normal
business hours to verify any reports and payments made or compliance in other
respects under this Agreement.  In the event that any audit performed under this
Section reveals an underpayment in excess of five percent (5%), COMPANY shall
bear the full cost of such audit and shall remit any amounts due to M.I.T.
within thirty (30) days of receiving notice thereof from M.I.T.


6.  INDEMNIFICATION AND INSURANCE.


6.1  Indemnification.
 
(a)           Indemnity.  COMPANY shall indemnify, defend, and hold harmless
M.I.T. and its trustees, officers, faculty, students, employees, and agents and
their respective successors, heirs and assigns (the "Indemnitees"), against any
liability, damage, loss, or expense (including reasonable attorneys’ fees and
expenses) incurred by or imposed upon any of the Indemnitees in connection with
any claims, suits, investigations, actions, demands or judgments arising out of
or related to the exercise of any rights granted to COMPANY under this Agreement
or any breach of this Agreement by COMPANY.


(b)           Procedures.  The Indemnitees agree to provide COMPANY with prompt
written notice of any claim, suit, action, demand, or judgment for which
indemnification is sought under this Agreement.  COMPANY agrees, at its own
expense, to provide attorneys reasonably acceptable to M.I.T. to defend against
any such claim.  The Indemnitees shall cooperate fully with COMPANY in such
defense and will permit COMPANY to conduct and control such defense and the
disposition of such claim, suit, or action (including all decisions relative to
litigation, appeal, and settlement); provided, however, that any Indemnitee
shall have the right to retain its own counsel, at the expense of COMPANY, if
representation of such Indemnitee by the counsel retained by COMPANY would be
inappropriate because of actual or potential differences in the interests of
such Indemnitee and any other party represented by such counsel.  COMPANY agrees
to keep M.I.T. informed of the progress in the defense and disposition of such
claim and to consult with M.I.T. with regard to any proposed settlement.



 
12

--------------------------------------------------------------------------------

 

6.2  Insurance.  COMPANY shall obtain and carry in full force and effect
commercial general liability insurance, including product liability and errors
and omissions insurance which shall protect COMPANY and Indemnitees with respect
to events covered by Section 6.1(a) above.  Such insurance (i) shall be issued
by an insurer licensed to practice in the Commonwealth of Massachusetts or an
insurer pre-approved by M.I.T., such approval not to be unreasonably withheld,
(ii) shall list M.I.T. as an additional insured thereunder, (iii) shall be
endorsed to include product liability coverage, and (iv) shall require thirty
(30) days written notice to be given to M.I.T. prior to any cancellation or
material change thereof.  The limits of such insurance shall not be less than
One Million Dollars ($1,000,000) per occurrence with an aggregate of Three
Million Dollars ($3,000,000) for bodily injury including death; One Million
Dollars ($1,000,000) per occurrence with an aggregate of Three Million Dollars
($3,000,000) for property damage; and One Million Dollars ($1,000,000) per
occurrence with an aggregate of Three Million Dollars ($3,000,000) for errors
and omissions.  In the alternative, COMPANY may self-insure subject to prior
approval of M.I.T.  COMPANY shall provide M.I.T. with Certificates of Insurance
evidencing compliance with this Section.  COMPANY shall continue to maintain
such insurance or self-insurance after the expiration or termination of this
Agreement during any period in which COMPANY or any AFFILIATE continues to make,
use, or sell a product that was a LICENSED PRODUCT under this Agreement, and
thereafter for a period of five (5) years.


7.  NO REPRESENTATIONS OR WARRANTIES.


M.I.T. MAKES NO REPRESENTATIONS OR WARRANTIES OF ANY KIND CONCERNING THE
TANGIBLE PROPERTY AND HEREBY DISCLAIMS ALL REPRESENTATIONS AND WARRANTIES,
EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, AND THE ABSENCE OF LATENT OR OTHER DEFECTS,
WHETHER OR NOT DISCOVERABLE.  Specifically, and not to limit the foregoing,
M.I.T. makes no warranty or representation that the exploitation of the TANGIBLE
PROPERTY will not infringe any patents or other intellectual property rights of
M.I.T or of a third party.


IN NO EVENT SHALL M.I.T., ITS TRUSTEES, DIRECTORS, OFFICERS, EMPLOYEES AND
AFFILIATES BE LIABLE FOR INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY KIND,
INCLUDING ECONOMIC DAMAGES OR INJURY TO PROPERTY AND LOST PROFITS, REGARDLESS OF
WHETHER M.I.T. SHALL BE ADVISED, SHALL HAVE OTHER REASON TO KNOW, OR IN FACT
SHALL KNOW OF THE POSSIBILITY OF THE FOREGOING.



 
13

--------------------------------------------------------------------------------

 

8.  ASSIGNMENT.


This Agreement is personal to COMPANY and no rights or obligations may be
assigned by COMPANY without the prior written consent of M.I.T., which consent
shall not be unreasonably withheld.  M.I.T. shall have the right to terminate
this Agreement immediately upon written notice to COMPANY upon a purchase of a
majority of COMPANY's outstanding voting securities in a single transaction by a
third party without M.I.T.'s prior written consent, provided, however, that (i)
COMPANY shall deliver written notice to M.I.T. within fifteen (15) days of any
such proposed assignment, such notice to include the assignee’s contact
information, (ii) this Agreement shall immediately terminate if the proposed
assignee fails to agree in writing to M.I.T. to be bound by the terms and
conditions of this Agreement on or before the effective date of the assignment,
and (iii) COMPANY (or any AFFILIATES) is not in default of any of its
obligations under this Agreement (including without limitation payment of any
amounts due under this Agreement) at the time of such proposed assignment.


9.  GENERAL COMPLIANCE WITH LAWS.


9.1  Compliance with Laws.  COMPANY shall use reasonable commercial efforts to
comply with all commercially material local, state, federal, and international
laws and regulations relating to the development, manufacture, use, and sale of
LICENSED PRODUCTS.


9.2  Export Control.  COMPANY and its AFFILIATES shall comply with all United
States laws and regulations controlling the export of certain commodities and
technical data, including without limitation all Export Administration
Regulations of the United States Department of Commerce.  Among other things,
these laws and regulations prohibit or require a license for the export of
certain types of commodities and technical data to specified countries.  COMPANY
hereby gives written assurance that it will comply with, and will cause its
AFFILIATES to comply with, all United States export control laws and
regulations, that it bears sole responsibility for any violation of such laws
and regulations by itself or its AFFILIATES, and that it will indemnify, defend,
and hold M.I.T. harmless (in accordance with Section 8.1) for the consequences
of any such violation.


9.3 Non-Use of M.I.T. Name.  COMPANY and its AFFILIATES and SUBLIENSEES shall
not use the name of "Massachusetts Institute of Technology," "Lincoln
Laboratory" or any variation, adaptation, or abbreviation thereof, or of any of
its trustees, officers, faculty, students, employees, or agents, or any
trademark owned by M.I.T., or any terms of this Agreement in any promotional
material or other public announcement or disclosure without the prior written
consent of M.I.T, which consent M.I.T. may withhold in its sole discretion.  The
foregoing notwithstanding, without the consent of M.I.T., COMPANY may state in
documents required by regulating agencies that it is licensed by M.I.T. to use
the TANGIBLE PROPERTY in the FIELD.

 
14

--------------------------------------------------------------------------------

 





10.  TERMINATION.


10.1  Voluntary Termination by COMPANY.  COMPANY shall have the right to
terminate this Agreement, for any reason, (i) upon at least six (6) months prior
written notice to M.I.T., such notice to state the date at least six (6) months
in the future upon which termination is to be effective, and (ii) upon payment
of all amounts due to M.I.T. through such termination effective date.


10.2  Cessation of Business.  If COMPANY ceases to carry on its business related
to this Agreement, M.I.T. shall have the right to terminate this Agreement
immediately upon written notice to COMPANY.


10.3  Termination for Default.


(a)           Nonpayment.  In the event COMPANY fails to pay any amounts due and
payable to M.I.T. hereunder, and fails to make such payments within thirty (30)
days after receiving written notice of such failure, M.I.T. may terminate this
Agreement immediately upon written notice to COMPANY.


(b)           Material Breach.  In the event COMPANY commits a material breach
of its obligations under this Agreement, except for breach as described in
Section 10.3(a), and fails to cure that breach within sixty (60) days after
receiving written notice thereof, M.I.T. may terminate this Agreement
immediately upon written notice to COMPANY.

 
15

--------------------------------------------------------------------------------

 

10.4  Effect of Termination.


(a)           Survival.  The following provisions shall survive the expiration
or termination of this Agreement:
 
§  
Article 1 (“Definitions”);

§  
Article 6 (“Indemnification and Insurance”);

§  
Article 7 (“No Representations or Warranties”);

§  
Article 11 (“Dispute Resolution”);

§  
Article 12 (“Miscellaneous”);

§  
Section 5.2 (“Content of Reports and Payments”);

§  
Section 5.3 (“Records”);

§  
Section 9.1 (“Compliance With Laws”);

§  
Section 9.2 (“Export Control”); and

§  
Section 10.4 (“Effect of Termination”).

 
(b)           Pre-termination Obligations.  In no event shall termination of
this Agreement release COMPANY or its AFFILIATES from the obligation to pay any
amounts that became due on or before the effective date of termination.


(c)           Destruction of TANGIBLE PROPERTY. Upon termination, COMPANY and
its AFFILIATES shall immediately destroy the TANGIBLE PROPERTY and destruction
shall be confirmed to M.I.T. in writing within ten (10) days of the effective
date of termination.


11.  DISPUTE RESOLUTION.


11.1  Mandatory Procedures.  The parties agree that any dispute arising out of
or relating to this Agreement shall be resolved solely by means of the
procedures set forth in this Article, and that such procedures constitute
legally binding obligations that are an essential provision of this
Agreement.  If either party fails to observe the procedures of this Article, as
may be modified by their written agreement, the other party may bring an action
for specific performance of these procedures in any court of competent
jurisdiction.


11.2  Equitable Remedies.  Although the procedures specified in this Article are
the sole and exclusive procedures for the resolution of disputes arising out of
or relating to this Agreement, either party may seek a preliminary injunction or
other provisional equitable relief if, in its reasonable judgment, such action
is necessary to avoid irreparable harm to itself or to preserve its rights under
this Agreement.

 
16

--------------------------------------------------------------------------------

 

11.3  Dispute Resolution Procedures.


(a)           Mediation.  In the event any dispute arising out of or relating to
this Agreement remains unresolved within sixty (60) days from the date the
affected party informed the other party of such dispute, either party may
initiate mediation upon written notice to the other party ("Notice Date"),
whereupon both parties shall be obligated to engage in a mediation proceeding
under the then current Center for Public Resources ("CPR") Model Procedure for
Mediation of Business Disputes (http://www.cpradr.org), except that specific
provisions of this Article shall override inconsistent provisions of the CPR
Model Procedure.  The mediator will be selected from the CPR Panels of
Neutrals.  If the parties cannot agree upon the selection of a mediator within
fifteen (15) business days after the Notice Date, then upon the request of
either party, the CPR shall appoint the mediator.  The parties shall attempt to
resolve the dispute through mediation until the first of the following occurs:
(i) the parties reach a written settlement; (ii) the mediator notifies the
parties in writing that they have reached an impasse; (iii) the parties agree in
writing that they have reached an impasse; or (iv) the parties have not reached
a settlement within sixty (60) days after the Notice Date.


(b)           Trial Without Jury.  If the parties fail to resolve the dispute
through mediation, or if neither party elects to initiate mediation, each party
shall have the right to pursue any other remedies legally available to resolve
the dispute, provided, however, that the parties expressly waive any right to a
jury trial in any legal proceeding under this Article.


11.4  Performance to Continue.  Each party shall continue to perform its
undisputed obligations under this Agreement pending final resolution of any
dispute arising out of or relating to this Agreement; provided, however, that a
party may suspend performance of its undisputed obligations during any period in
which the other party fails or refuses to perform its undisputed
obligations.  Nothing in this Article is intended to relieve COMPANY from its
obligation to make undisputed payments pursuant to Article 4 of this Agreement.


11.5  Statute of Limitations.  The parties agree that all applicable statutes of
limitation and time-based defenses (such as estoppel and laches) shall be tolled
while the procedures set forth in Sections 11.3(a) are pending.  The parties
shall cooperate in taking any actions necessary to achieve this result.


12.  MISCELLANEOUS.


12.1  Notice.  Any notices required or permitted under this Agreement shall be
in writing, shall specifically refer to this Agreement, and shall be sent by
hand, recognized national overnight courier, confirmed facsimile transmission,
confirmed electronic mail, or registered or certified mail, postage prepaid,
return receipt requested, to the following addresses or facsimile numbers of the
parties:

 
17

--------------------------------------------------------------------------------

 



If to M.I.T.:            Massachusetts Institute of Technology
Technology Licensing Office, Rm NE18-501
One Cambridge Center, Kendall Square
Cambridge, MA  02142
Attention:  Director
Tel:           617-________
Fax:           617-________


If to COMPANY:
MetaStat Biomedical, Inc.
8 Hillside Avenue, Suite 207
Montclair, NJ 07042
Attention: Warren C. Lau, President
Tel: (832) 758-7488
Fax: ____________________________


If, to COMPANY, notices regarding financial matters, including invoices:


Warren C. Lau, President
8 Hillside Avenue, Suite 207
Tel: (832) 758-7488
Fax: _______________________
Email: warren@metastat.com




All notices under this Agreement shall be deemed effective upon receipt.  A
party may change its contact information immediately upon written notice to the
other party in the manner provided in this Section.


12.2  Governing Law.  This Agreement and all disputes arising out of or related
to this Agreement, or the performance, enforcement, breach or termination
hereof, and any remedies relating thereto, shall be construed, governed,
interpreted and applied in accordance with the laws of the Commonwealth of
Massachusetts, U.S.A., without regard to conflict of laws principles.


12.3  Force Majeure.  Neither party will be responsible for delays resulting
from causes beyond the reasonable control of such party, including without
limitation fire, explosion, flood, war, strike, or riot, provided that the
nonperforming party uses commercially reasonable efforts to avoid or remove such
causes of nonperformance and continues performance under this Agreement with
reasonable dispatch whenever such causes are removed.
 
12.4  Amendment and Waiver.  This Agreement may be amended, supplemented, or
otherwise modified only by means of a written instrument signed by both
parties.  Any waiver of any rights or failure to act in a specific instance
shall relate only to such instance and shall not be construed as an agreement to
waive any rights or fail to act in any other instance, whether or not similar.

 
18

--------------------------------------------------------------------------------

 

12.5  Severability.  In the event that any provision of this Agreement shall be
held invalid or unenforceable for any reason, such invalidity or
unenforceability shall not affect any other provision of this Agreement, and the
parties shall negotiate in good faith to modify the Agreement to preserve (to
the extent possible) their original intent.


12.6  Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of the parties and their respective permitted successors and assigns.


12.7  Headings.  All headings are for convenience only and shall not affect the
meaning of any provision of this Agreement.


12.8  Conflict with other License Agreements. The parties recognize and
acknowledge that this Agreement relates to the PATENT LICENSE AGREEMENTS
currently existing between the parties.  Should there be any conflict between
the parties, except as described in Section 2.2, this Agreement constitutes the
entire agreement between the parties with respect to its subject matter and
supersedes all prior agreements or understandings between the parties relating
to its subject matter.


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives.


The EFFECTIVE DATE of this Agreement is June 2, 2014


MASSACHUSETTS INSTITUTE
OF                                                                           METASTAT
BIOMEDICAL
TECHNOLOGY




By: /s/ Lita Nelsen                          By: /s/ Warren Lau
Name: Lita Nelsen                          Name: Warren Lau
Title: Director, Technology Licensing Office                Title: President

 
19

--------------------------------------------------------------------------------

 

APPENDIX A


MATERIAL




MATERIAL A:


1.  
M.I.T. Case No. 13667, "Monoclonal Antibody Specific to Mena Protein", by Frank
B. Gertler and Matthias Krause



MATERIAL B:


1.  
M.I.T. Case No. 14789J, "Monoclonal Antibodies Specific to the MenalNV Isoform",
by Shannon K. Alford, John Condeelis, Frank B. Gertler, Douglas A. Lauffenburger
and Maja Oktay



2.  
M.I.T. Case No. 15221, "11a Isoform Specific Polyclonal Antibodies to Detect
Mena11a", by Michele Balsamo and Frank B. Gertler














 
20

--------------------------------------------------------------------------------

 

Appendix B – Patent License Agreements


Patent License Agreements
Effective Date
Parties to the Patent License Agreement
MIT Cases included in Patent License Agreement
Field of Use
Patent Rights defined in Patent License Agreement
Patent License Agreement 1 (“PLA1”)
August 26, 2010
M.I.T.;
Albert Einstein College of Medicine;
Cornell University;
IFO (Italy);
MetaStat, Inc.
12638J
13667
14058J
Products and services for diagnostic and therapeutic use
1.  "Metastasis Specific Splice Variants Of Mena And Uses Thereof In Diagnosis,
Prognosis And Treatment Of Tumors" by John Condeelis, Frank B. Gertler, Sumanta
Goswami and Paola Nistico
a. Canada Serial No. 2676179, Filed January 31, 2008
b. European Patent Convention Serial No. 08713370.8, Filed January 31, 2008
c. United States of America Patent No. 8603738, Issued December 10, 2013
d. United States of America Serial No. 14/074089, Filed November 7, 2013
2. "Tumor Microenvironment Of Metastasis (Tmem) And Uses Thereof In Diagnosis,
Prognosis And Treatment Of Tumors" by John Condeelis, Frank B. Gertler, Joan
Jones and Thomas Rohan
a. United States of America Serial No. 12/804779, Filed July 29, 2010
Patent License Agreement 2 (“PLA2”)
July 1, 2012
M.I.T.;
Albert Einstein College of Medicine; MetaStat, Inc.
13807J
Products and services for diagnostic and therapeutic use
1. "Methods For Determining Agents Targeting Mena Isoforms And Uses Thereof For
Diagnosis And Treatment Of Metastatic Tumors" by John Condeelis and Frank B.
Gertler
a. Canada Serial No. 2788456, Filed January 19, 2011
b. European Patent Convention Serial No. 11737389.4, Filed January 19, 2011
c. United States of America Serial No. 13/575359, Filed September 14, 2012
Patent License Agreement 3 (“PLA3”)
December 6, 2013
M.I.T.;
Albert Einstein College of Medicine;
MetaStat Biomedical, Inc.
14171J
Diagnosis and/or prognosis of cancer, and/or for the medical management of
cancer
1. "Alternatively Spliced mRNA Isoforms As Prognostic Indicators For Metastatic
Cancer" by Christopher B. Burge, Wu Albert. Cheng, John Condeelis, Frank B.
Gertler, Maja Oktay and Irina M. Shapiro
a. European Patent Convention Serial No. 12749944.0, Filed February 24, 2012
b. Singapore Serial No. 201306378-9, Filed February 24, 2012
c. United States of America Serial No. 14/000995, Filed November 4, 2013
Patent License Agreement 4 (“PLA4”)
December 6, 2013
M.I.T.;
Albert Einstein College of Medicine;
MetaStat Biomedical, Inc.
14171J
Use or intended use in the treatment and/or prevention of cancer in humans
1. "Alternatively Spliced mRNA Isoforms As Prognostic Indicators For Metastatic
Cancer" by Christopher B. Burge, Wu Albert. Cheng, John Condeelis, Frank B.
Gertler, Maja Oktay and Irina M. Shapiro
a. European Patent Convention Serial No. 12749944.0, Filed February 24, 2012
b. Singapore Serial No. 201306378-9, Filed February 24, 2012
c. United States of America Serial No. 14/000995, Filed November 4, 2013



